
	
		II
		110th CONGRESS
		2d Session
		S. 3367
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2008
			Mr. Smith (for himself,
			 Mr. Wyden, Mr.
			 Inouye, Mr. Tester,
			 Mr. Sanders, Mr. Barrasso, and Mr.
			 Cochran) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to revise
		  the timeframe for recognition of certain designations in certifying rural
		  health clinics under the Medicare program.
	
	
		1.Revision of the timeframe for
			 the recognition of certain designations in certifying rural health clinics
			 under the Medicare program
			(a)In
			 generalThe second sentence of section 1861(aa)(2) of the Social
			 Security Act (42 U.S.C. 1395x(aa)(2)) is amended by striking 3-year
			 period and inserting 4-year period in the matter in
			 clause (i) preceding subclause (I).
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			
